Exhibit 10.8


Execution Version



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of August 4, 2015 (the “Effective Date”) by and between
CABELA’S INCORPORATED, a Delaware corporation (the “Borrower”), the lenders
listed on the signature pages hereto (the “Lenders”), and U.S. BANK NATIONAL
ASSOCIATION, as LC Issuer, Swing Line Lender, and as Administrative Agent on
behalf of the Lenders (in such capacity, the “Administrative Agent”).


RECITALS
1.The Administrative Agent, the LC Issuer, the Swing Line Lender, the Borrower
and the financial institutions from time to time party thereto entered into that
certain Credit Agreement dated as of November 2, 2011, as amended by that
certain Omnibus Amendment to Loan Documents dated as of June 18, 2014 (as
further amended, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”); and
2.The Borrower has requested that the Lenders and the Administrative Agent agree
to make certain modifications to the Credit Agreement, and the Borrower, the
Lenders and the Administrative Agent have so agreed on the terms and conditions
set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:
Section 1.Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.
Section 2.    Amendments to Credit Agreement.
2.1.    Definitions. Article I of the Credit Agreement is hereby amended by (a)
adding thereto the definition of “Permitted Liens” and “Second Amendment” and
(b) amending the definitions of “Change in Control,” “Daily Eurocurrency Base
Rate,” “Eurocurrency Base Rate” and “Senior Notes” therein, in each case to read
in their entirety as follows:
“Change in Control”: Any of (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d‑3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 40% or more of the outstanding shares of voting stock
of the Borrower (other than by Richard N. Cabela or James W. Cabela or a group
controlled by Richard N. Cabela or James W. Cabela); (b) within any twelve-month
period, the board of directors of the Borrower shall cease to have as a majority
of its members individuals who either (i) were directors of the Borrower on the
first day of such period or (ii) were elected or nominated for election to the




--------------------------------------------------------------------------------



board of directors of the Borrower at the recommendation of or other approval,
or whose election to the board of directors of the Borrower was otherwise
approved, by at least a majority of the directors then still in office at the
time of such election or nomination who were directors of the Borrower on the
first day of such period, or whose election or nomination for election was so
approved; or (c) the Borrower shall cease to own, free and clear of all Liens or
other encumbrances other than Permitted Liens, 100% of the outstanding shares of
voting stock or other equity interest of each Material Subsidiary on a fully
diluted basis.
“Daily Eurocurrency Base Rate”: With respect to a Swing Line Loan, the greater
of (a) zero percent (0.0%) and (b) the applicable interest settlement rate for
deposits in Dollar LIBOR for one month appearing on the applicable Reuters
Screen LIBOR01 (or on any successor or substitute page on such screen) as of
11:00 a.m. (London time) on a Business Day, provided that, if the applicable
Reuters Screen LIBOR01 for Dollar LIBOR (or any successor or substitute page) is
not available to the Administrative Agent for any reason, the applicable Daily
Eurocurrency Base Rate for one month for purposes of clause (b) above shall
instead be the applicable interest settlement rate for deposits in Dollar LIBOR
for one month as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on a Business Day, provided that, if no such interest settlement
rate is available to the Administrative Agent, the applicable Daily Eurocurrency
Base Rate for one month for purposes of clause (b) above shall instead be the
rate determined by the Administrative Agent to be the rate at which U.S. Bank or
one of its Affiliate banks offers to place deposits in U.S. dollars with
first-class banks in the interbank market at approximately 11:00 a.m. (London
time) on a Business Day in the approximate amount of U.S. Bank’s relevant Swing
Line Loan and having a maturity equal to one month. For purposes of determining
any interest rate hereunder or under any other Loan Document that is based on
the Daily Eurocurrency Base Rate, such interest rate shall change as and when
the Daily Eurocurrency Base Rate shall change.
“Eurocurrency Base Rate”: With respect to a Eurocurrency Advance for the
relevant Interest Period, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in the applicable Agreed
Currency (Dollar LIBOR, Sterling LIBOR or EURIBOR, as applicable) appearing on
the applicable Reuters Screen (or any successor or substitute page) for such
Agreed Currency as of 11:00 a.m. (London time) on the Quotation Date for such
Interest Period, and having a maturity equal to such Interest Period, provided
that, if the applicable Reuters Screen (or any successor or substitute page) for
such Agreed Currency is not available to the Administrative Agent for any
reason, the applicable Eurocurrency Base Rate for the relevant Interest Period
for purposes of clause (b) above shall instead be the applicable interest
settlement rate for deposits in the applicable Agreed Currency as reported by
any other generally recognized financial information service selected by the
Administrative Agent as

2

--------------------------------------------------------------------------------



of 11:00 a.m. (London time) on the Quotation Date for such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
interest settlement rate is available to the Administrative Agent, the
applicable Eurocurrency Base Rate for the relevant Interest Period for purposes
of clause (b) above shall instead be the rate determined by the Administrative
Agent to be the rate at which U.S. Bank or one of its Affiliate banks offers to
place deposits in such Agreed Currency with first-class banks in the interbank
market at approximately 11:00 a.m. (London time) on the Quotation Date for such
Interest Period, in the approximate amount of U.S. Bank’s relevant Eurocurrency
Loan and having a maturity equal to such Interest Period
“Permitted Liens”: Liens permitted pursuant to clauses (a) through (p) of
Section 6.14.
“Second Amendment”: The Second Amendment to Amended and Restated Credit
Agreement dated as of August 4, 2015 between the Borrower, the Administrative
Agent and the Lenders party thereto.
“Senior Notes”: Collectively, (a) (i) the $215,000,000 5.99% Senior Notes,
Series 2006‑A, due February 27, 2016, (ii) the $60,000,000 6.08% Senior Notes,
Series 2007‑A, due June 15, 2017, and (iii) the $57,000,000 7.20% Series 2008‑A
Notes, due January 16, 2018, each issued pursuant to that certain Note Purchase
Agreement, dated February 27, 2006, as amended and/or supplemented by (A) that
certain Amendment No. 1 to Note Purchase Agreement, dated June 15, 2007,
(B) that certain First Supplement to Note Purchase Agreement, dated June 15,
2007, and (C) that certain Second Supplement to Note Purchase Agreement, dated
January 16, 2008, as further amended, supplemented, restated or replaced from
time to time, and any other notes that may from time to time be issued pursuant
thereto, and (b) (i) the $100,000,000 3.23% Senior Unsecured Notes, Series A,
due August 4, 2020, (ii) the $122,000,000 3.70% Senior Unsecured Notes, Series
B, due August 4, 2022, (iii) the $128,000,000 3.82% Senior Unsecured Notes,
Series C, due December 2, 2022, (iv) the $28,000,000 4.01% Senior Unsecured
Notes, Series D, due August 4, 2025 and (v) the $172,000,000 4.11% Senior
Unsecured Notes, Series E, due December 3, 2025, each issued or to be issued by
the Borrower pursuant to that certain Note Purchase Agreement, dated on or about
August 4, 2015, as amended, supplemented, restated or replaced from time to
time, and any other notes that may from time to time be issued pursuant thereto.
2.2.    Taxes. Section 3.5(f)(ii)(D) of the Credit Agreement is hereby amended
by adding the following sentence to the end of such section:
For purposes of determining withholding Taxes imposed by FATCA, from and after
the effective date of the Second Amendment, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans and this Agreement as not qualifying as a

3

--------------------------------------------------------------------------------



“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
2.3.    Liens. Section 6.14(g) of the Credit Agreement is hereby amended to read
in its entirety as follows:
(g)    Liens in favor of the Administrative Agent, for the benefit of the
Lenders, granted pursuant to any Collateral Document, and equal and ratable
Liens in favor of the Senior Noteholders in respect of the collateral subject to
a Collateral Document, so long as the Liens in favor of the Senior Noteholders
are subject to an intercreditor agreement with the Senior Noteholders to the
extent deemed necessary by the Required Lenders pursuant to Section 6.18.
Section 3.    Effectiveness of Amendments. The amendments contained in this
Amendment shall become effective upon delivery to the Administrative Agent by
the Borrower of (a) this Amendment duly executed by the Borrower, the
Administrative Agent and the Required Lenders and (b) the attached Guarantor
Acknowledgement duly executed by each Guarantor. This Amendment shall constitute
a Loan Document.
Section 4.    Covenants, Representations, Warranties, Authority, No Adverse
Claim.
4.1.    Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are (i) with respect to any representations or warranties that
contain a materiality qualifier, true and correct in all respects and (ii) with
respect to any representations or warranties that do not contain a materiality
qualifier, true, correct and complete in all material respects as of the date
hereof as though made on and as of such date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date, except in each case for changes permitted by the
terms of the Credit Agreement, and (b) there will exist no Default or Event of
Default under the Credit Agreement, as amended by this Amendment on such date,
nor would a Default or Event of Default result from the effectiveness of this
Amendment.
4.2.    Authority, No Conflict, No Consent Required. The Borrower represents and
warrants that it has the power and legal right and authority to enter into this
Amendment and has duly authorized as appropriate the execution and delivery of
this Amendment by proper corporate action, and neither this Amendment nor the
agreements contained herein contravenes or constitutes a default under any
agreement, instrument or indenture to which the Borrower is a party or a
signatory or a provision of the Borrower’s Articles of Incorporation, Bylaws or
any other agreement or requirement of law, or result in the imposition of any
Lien on any of its property under any agreement binding on or applicable to the
Borrower or any of its property except, if any, in favor of the Administrative
Agent for the benefit of the Lenders. The Borrower represents and warrants that
no consent, approval or authorization of or registration or declaration with

4

--------------------------------------------------------------------------------



any Person, including but not limited to any governmental authority, is required
in connection with the execution and delivery by the Borrower of this Amendment
or the performance of obligations of the Borrower herein described, except for
those which the Borrower has obtained or provided and as to which the Borrower
has delivered certified copies of documents evidencing each such action to the
Administrative Agent.
4.3.    No Adverse Claim. The Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders or the Administrative Agent with respect to the
Obligations.
Section 5.    Affirmation of Credit Agreement, Further References. The
Administrative Agent, the Lenders and the Borrower each acknowledge and affirm
that the Credit Agreement, as hereby amended, is hereby ratified and confirmed
in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect. All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement, as
amended by this Amendment.
Section 6.    Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.
Section 7.    Severability. Whenever possible, each provision of this Amendment
and any other statement, instrument or transaction contemplated hereby or
thereby or relating hereto or thereto shall be interpreted in such manner as to
be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.
Section 8.    Successors. This Amendment shall be binding upon the Borrower, the
Administrative Agent and the Lenders and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Administrative
Agent and the Lenders and the successors and assigns of the Lenders.
Section 9.    Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
Section 10.    Counterparts. This Amendment may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an

5

--------------------------------------------------------------------------------



original, provided that all such counterparts shall be regarded as one and the
same document, and either party to the Amendment may execute any such agreement
by executing a counterpart of such agreement.
Section 11.    Governing Law. THE AMENDMENT DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.
CABELA’S INCORPORATED, as Borrower
 
 
 
 
By:
/s/ Ralph W. Castner
Name:
Ralph W. Castner
Title
Executive Vice President and Chief 
   Financial Officer






Signature Page to
Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender, as LC Issuer, as Swing Line Lender and as Administrative Agent
 
 
 
By:
/s/ Patrick Spethman
 
Name: Patrick Spethman
 
Title:
Vice President
 
 




Signature Page to
Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, N.A.,
 
as a Lender and as a LC Issuer
 
 
 
By:
/s/ Nathan R. Rantala
 
Name: Nathan R. Rantala
 
Title:
Director
 
 




Signature Page to
Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
By:
/s/ Michael T. Letsch
 
Name: Michael T. Letsch
 
Title:
Senior Vice President
 
 




Signature Page to
Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
BARCLAYS BANK PLC,
 
as a Lender
 
 
 
By:
/s/ Ronnie Glenn
 
Name: Ronnie Glenn
 
Title:
Vice President
 
 




Signature Page to
Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
ROYAL BANK OF CANADA,
 
as a Lender
 
 
 
By:
/s/ Gordon MacArthur
 
Name: Gordon MacArthur
 
Title:
Authorized Signatory
 
 




Signature Page to
Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
SANTANDER BANK, N.A. (formerly
known as Sovereign Bank, N.A.), as a
Lender
 
 
 
 
 
By:
/s/ Justin Kleeberg
 
Name: Justin Kleeberg
 
Title:
Executive Director
 
 






Signature Page to
Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
BMO HARRIS BANK N.A.
 
as a Lender
 
 
 
By:
/s/ Kevin D. Munro
 
Name: Kevin D. Munro
 
Title:
Managing Director
 
 




Signature Page to
Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




GUARANTOR ACKNOWLEDGMENT


The undersigned, each a guarantor of the indebtedness and other “Obligations” of
CABELA’S INCORPORATED, a Delaware corporation (the “Borrower”), to the lenders
that are party to the Credit Agreement described in the foregoing Second
Amendment to Amended and Restated Credit Agreement (the “Lenders”), and U.S.
BANK NATIONAL ASSOCIATION, as LC Issuer, Swing Line Lender, and as
Administrative Agent on behalf of the Lenders (in such capacity, the
“Administrative Agent”), pursuant to a Guaranty dated as of November 2, 2011, as
amended by that certain Omnibus Amendment to Loan Documents dated as of June 18,
2014 (as further amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty”), hereby each (a) acknowledges receipt of the forgoing
foregoing Second Amendment to Amended and Restated Credit Agreement , (b)
consents to the terms and execution thereof, (c) reaffirms its obligations to
the Lenders and the Administrative Agent pursuant to the terms of the Guaranty,
and (d) acknowledges that the Lenders and the Administrative Agent may amend,
restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for all of the Borrower’s present and future
indebtedness and other “Obligations” to the Lenders and the Administrative
Agent.


[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------



CABELA’S MARKETING AND BRAND MANAGEMENT, INC., as Guarantor




By:     /s/ Ralph W. Castner                
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer




CABELA’S OUTDOOR ADVENTURES, INC., as Guarantor




By:     /s/ Ralph W. Castner                
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer




CABELA’S RETAIL IL, INC., as Guarantor




By: /s/ Ralph W. Castner                
Name: Ralph W. Castner
Title: Secretary and Treasurer




CABELA’S RETAIL LA, LLC, as Guarantor




By: /s/ Ralph W. Castner                
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer




CABELA’S RETAIL MO, LLC, as Guarantor




By:     /s/ Ralph W. Castner                
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer



Signature Page to
Guarantor Acknowledgment

--------------------------------------------------------------------------------



CABELA’S VENTURES, INC., as Guarantor




By:     /s/ Ralph W. Castner                
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer






CABELA’S WHOLESALE, INC., as Guarantor




By:     /s/ Ralph W. Castner                
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer




CABELA’S TROPHY PROPERTIES, LLC, as Guarantor




By:     /s/ Ralph W. Castner                
Name: Ralph W. Castner
Title: Secretary and Treasurer

Signature Page to
Guarantor Acknowledgment